DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 1-10 remain interpreted under 35 U.S.C. 112(f).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Listing of Claims
	4. (Currently Amended) The memory controller of claim 3, wherein the plurality of specific read commands comprise at least one first read command and at least one second read command, the at least one first read command and the read command have [[the]]a same logical address, and the at least one second read command is after the at least one first read command at [[the]]a time of receipt.

3, wherein the Al module refers to a user's setting to receive the plurality of specific read commands from the host device many times, to generate/update the at least one decision logic.

9. (Currently Amended) The memory controller of claim 1, wherein the auxiliary command comprises an index of the second L2P mapping table.

15. (Currently Amended) The method of claim 14, wherein the plurality of specific read commands comprise at least one first read command and at least one second read command, the at least one first read command and the read command have [[the]]a same logical address, and the at least one second read command is after the at least one first read command at [[the]]a time of receipt.

16. (Currently Amended) The method of claim [[11]]14, wherein the method is executed by an electronic device, wherein the step of receiving the plurality of specific read commands associated with the read command many times to generate/update the decision logic according to a user's setting, wherein the user's setting is at least one specific period that the electronic device executes a specific operation.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


LARRY T. MACKALL
Primary Examiner
Art Unit 2131



21 May 2021
/LARRY T MACKALL/Primary Examiner, Art Unit 2139